                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

                             Plaintiff,

               v.                                          Civil No. 18-2174-JAR-JPO

DARREN JOSEPH WEBER; JOSEPH
WALDMAN; DON RIETCHECK d/b/a
TRUCK CLINIC; and ELMER ZIMMERMAN
d/b/a ZIMMERMAN REPAIR,

                             Defendants.

               ORDER CONFIRMING UNITED STATES MARSHAL’S SALE
                      OF REAL AND PERSONAL PROPERTY

       This matter is before the Court for decision on Plaintiff’s Motion for Order Confirming

United States Marshal’s Sale of Real and Personal Property in the above-entitled case. The

United States of America appears by Stephen R. McAllister, United States Attorney for the

District of Kansas, and Robin R. Anderson, Assistant United States Attorney. There are no other

appearances.

       The Court, having examined the file and pleadings in this case, finds the following.

       1.      The United States of America obtained an in rem judgment of foreclosure as to

certain real and personal property and an in personam judgment against Defendant Darren

Joseph Weber and an in rem judgment against Defendants Joseph Waldman, Don Rietcheck,

d/b/a Truck Clinic, and Elmer Zimmerman, d/b/a Zimmerman Repair, in the above-captioned

action on October 10, 2018 (Doc. 10).
       2.        The subject real estate is located in Gove County, Kansas, described as follows:

                 East Half of the East Half (E/2 E/2) of Section Twenty-four (24),
                 Township Twelve (12) South, Range Twenty-eight (28) West of
                 the 6th P.M., Gove County, Kansas.

       3.        The personal property that was sold with the real estate consists of all fixtures,

including four grain bins and all grain bin equipment.

       4.        The subject real and personal property was sold by the Office of the United States

Marshal on December 21, 2018, to Doug Zimmerman for the sum of $175,656.90, and the funds

have been receipted by the Clerk of the District Court, District of Kansas, pursuant to the order

of this Court.

       5.        This bid was the highest and best bid at the sale and the price is a fair and

equitable price for the property.

       6.        The proceedings of the United States Marshal under the Order of United States

Marshal’s Sale are regular and in conformity with law and equity and the orders of this Court

and should be confirmed in all respects.

       7.        The United States Marshal’s Sale is subject to a three (3) month redemption

period from the date of sale pursuant to the provisions of K.S.A. § 60-2414(m).

       8.        The United States Marshal for the District of Kansas should make and execute a

Certificate of Purchase to the purchaser of this real property.

       9.        Upon expiration of the redemption period granted to Defendants, without

redemption, the United States Marshal for the District of Kansas shall issue a good and sufficient

United States Marshal’s Deed for the real property to the holder of the Certificate of Purchase if

the subject property has not been redeemed.
       10.     Should the grantee named in the United States Marshal’s Deed or the grantee’s

assigns be denied possession of the real and personal property and, upon proper application of

the grantee or assigns, a Writ of Assistance shall issue out of this Court to the United States

Marshal for the District of Kansas, ordering and directing the United States Marshal to place the

grantee or assigns in full, complete, and peaceful possession of the real and personal property

without further order of this Court.

       IT IS THEREFORE ORDERED BY THE COURT, ADJUDGED AND DECREED that

the United States Marshal’s Sale held on December 21, 2018, at which the above described real

and personal property was sold by the United States Marshal for the District of Kansas, is

confirmed.

       IT IS FURTHER BY THE COURT ORDERED that this sale of real estate is subject to a

three (3) month redemption period from the date of sale pursuant to the provisions of

K.S.A. § 60-2414(m).

       IT IS FURTHER BY THE COURT ORDERED that the United States Marshal for the

District of Kansas should make and execute to the purchaser of the real property a Certificate of

Purchase and that, upon expiration of the redemption period, the United States Marshal for the

District of Kansas shall issue a good and sufficient deed for the property to the holder of the

Certificate of Purchase.

       IT IS FURTHER BY THE COURT ORDERED that if the grantee named in the United

States Marshal’s Deed or the grantee’s assigns is denied possession of the real and personal

property and, upon proper application of the grantee or assigns, a Writ of Assistance shall issue

out of this Court to the United States Marshal for the District of Kansas, ordering and directing
the United States Marshal to place the grantee or assigns in full, complete, and peaceful

possession of the real and personal property without further order of this Court.

       IT IS SO ORDERED.

       Dated: January 31, 2019

                                                             S/ Julie A. Robinson
                                                             JULIE A. ROBINSON, Chief Judge
                                                             United States District Judge
